 



Exhibit 10.1

 

THIRD Amendment

to

THIRD AMENDED AND RESTATED Loan and security agreement

 

This Third Amendment to Third Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of June 28, 2016, by and between Silicon
Valley Bank (“Bank”) and Digital Turbine Media, Inc. (f/k/a Appia, Inc., f/k/a
PocketGear, Inc.), a Delaware corporation (“Borrower”), whose address is 320
Blackwell Street, 4th Floor, Durham, NC 27701.

 

Recitals

 

A. Bank and Borrower have entered into that certain Third Amended and Restated
Loan and Security Agreement dated as of June 11, 2015 (as the same has been and
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date, and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

2.1 Section 6.8 (Financial Covenants). Section 6.8 is amended in its entirety
and replaced with the following:

 

6.8 Financial Covenants. Maintain at all times:

 

(a) Minimum Cash at Bank. A balance of unrestricted cash and Cash Equivalents on
deposit with Bank or Bank’s Affiliates of not less than the sum of (i) the
aggregate amount of outstanding Obligations under the Revolving Line, plus (ii)
One Million Dollars ($1,000,000).

 



1 

 

 

2.2 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

 

“Revolving Line” is an aggregate principal amount equal to Three Million Three
Hundred Thousand Dollars ($3,300,000).

 

“Revolving Line Maturity Date” is August 14, 2016.

 

2.3 Exhibit B (Compliance Certificate). Exhibit B to the Loan Agreement is
amended in its entirety and replaced with Exhibit B attached hereto.

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 



2 

 

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an extension fee in an amount equal to Fifteen
Thousand Dollars ($15,000), (c) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Guaranty substantially in the form attached
hereto as Schedule 1, duly executed and delivered by Parent, (d) Bank’s receipt
of the Acknowledgment of Amendment and Reaffirmation of Guaranty substantially
in the form attached hereto as Schedule 2, duly executed and delivered by DT
USA, and (e) payment of Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Amendment.

 

[Signature page follows.]

 

3 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 



BANK   BORROWER Silicon Valley Bank   Digital Turbine Media, Inc.              
      By: /s/ Jonathan Wolfert   By: /s/ Andrew Schleimer Name:  Jonathan
Wolfert   Name:  Andrew Schleimer Title: Vice President   Title: CFO





 

[Signature Page to Third Amendment to
Third Amended and Restated Loan and Security Agreement]



 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 



TO: SILICON VALLEY BANK Date:_________________ FROM: DIGITAL TURBINE MEDIA, INC.
 



 

The undersigned authorized officer of Digital Turbine Media, Inc. (“Borrower”)
certifies that under the terms and conditions of the Third Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (1)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) except
as noted before, Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank. Attached are the required
documents supporting the certification. The undersigned certifies that these are
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.



 



Reporting Covenant   Required   Complies           Monthly financial statements
of Parent with Compliance Certificate   Monthly within 30 days   Yes  No Annual
financial statement (CPA Audited) + CC   Earlier of (i) 90 days of FYE or (ii) 5
days of filing with SEC   Yes  No 10-Q, 10-K and 8-K   Within 5 days after
filing with SEC   Yes  No Transaction Report, A/R & A/P Agings   (i) by Friday
of each week during any Non-Streamline Period, and (ii) monthly within 20 days
during any Streamline Period   Yes  No Annual Financial Projections   FYE within
45 days     Yes   No



 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 



Financial Covenant   Required   Actual   Complies               Maintain at All
Times:             Minimum Cash at Bank:   $________*   $________   Yes  No





* An amount equal to the outstanding Obligations under the Revolving Line plus
$1,000,000.

 



4 

 

 



Performance Pricing   Applies AQR ≥ 1.00:1.00 Prime + 1.75%   Yes   No AQR <
1.00:1.00 Prime + 2.75%   Yes   No





 



Streamline Period   Applies Trailing 3-Month Revenue > 80% of projected
revenue** Streamline Period   Yes   No Trailing 3-Month Revenue < 80% of
projected revenue** Non-Streamline Period   Yes   No





** 85% for the 3 months ending 8/31/15 through 11/30/15; 75% for the 3 months
ending 12/31/15 and thereafter, of Borrower’s projected revenue for such three
(3) month period as set forth in the operating budget of Parent delivered to and
accepted by Bank on October 20, 2015.

 

The following financial analyses and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 



Digital Turbine Media, Inc.   BANK USE ONLY             Received by:   By:      
authorized signer Name:      Date:   Title:               Verified:          
authorized signer                 Date:                   Compliance Status:  
Yes          No









 

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Calculations of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: ____________________

 

I. Adjusted Quick Ratio

 

Required: 1.00:1.00 (for performance pricing)

 

Actual:

 



A. Aggregate value of the unrestricted cash and Cash Equivalents of Parent (on a
consolidated basis) $______       B. Aggregate value of the net billed accounts
receivable of Parent (on a consolidated basis) $______       C. Quick Assets
(the sum of lines A and B) $______       D. Aggregate value of Obligations to
Bank $______       E. Aggregate value of liabilities that should, under GAAP, be
classified as liabilities on Parent’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line D above that matures within
one (1) year (but, prior to 7/1/16 (or such later date as consented to in
writing by Bank in its sole and absolute discretion), specifically excluding
Indebtedness owing to North Atlantic)

 

$______

      F. Current Liabilities (the sum of lines D and E) $______       G.
Aggregate value of all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue $______       H. Aggregate
value of all non-cash liabilities of Parent (on a consolidated basis) $______   
    I. Line F minus line G minus line H $______       J. Adjusted Quick Ratio
(line C divided by line I) ____:1.00



 

Was line J equal to or greater than 1.00:1:00 at all times during the applicable
Testing Month?

 



________ No, Prime + 2.75% ________ Yes, Prime + 1.75%







 



 

 

 

Schedule 1

 

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY



 

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed the
terms and conditions of the Third Amendment to Third Amended and Restated Loan
and Security Agreement dated as of even date herewith (the “Amendment”).

 

Section 2. Guarantor hereby agrees that the Unconditional Secured Guaranty and
Pledge Agreement (the “Guaranty”) relating to the Obligations of Borrower under
the Third Amended and Restated Loan and Security Agreement, as amended, shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

 

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of June __, 2016

 



GUARANTOR DIGITAL TURBINE, INC.               By: /s/ Andrew Schleimer   Name: 
Andrew Schleimer   Title: CFO



 

 

 

 

Schedule 2

 

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

 

 

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed the
terms and conditions of the Third Amendment to Third Amended and Restated Loan
and Security Agreement dated as of even date herewith (the “Amendment”).

 

Section 2. Guarantor hereby agrees that the Unconditional Secured Guaranty and
Pledge Agreement (the “Guaranty”) relating to the Obligations of Borrower under
the Third Amended and Restated Loan and Security Agreement, as amended, shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

 

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of June __, 2016

 



GUARANTOR DIGITAL TURBINE, INC.               By: /s/ Andrew Schleimer   Name: 
Andrew Schleimer   Title: CFO



 



 